Citation Nr: 0614025	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  01-06 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for lumbosacral paravertebral myositis with mild 
degenerative joint disease and a bulging disc. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to August 
1978 and from May 1979 to April 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico (RO).  In that decision, the RO denied 
the issue of entitlement to a disability evaluation greater 
than 40 percent for lumbar paravertebral myositis.

During the current appeal, and specifically by a June 2001 
rating action, the RO proposed to reduce the evaluation of 
the veteran's service-connected low back disability from 40 
percent (which had been effective since September 1997) to 20 
percent disabling.  After considering additional evidence 
received, the RO, by an October 2001 rating action, 
effectuated this reduction, from January 1, 2002.  Following 
consideration of subsequently received VA outpatient 
treatment records as well as a report of a VA spine 
examination, the RO, by a February 2002 rating action, 
redefined the veteran's service-connected low back disability 
as lumbosacral paravertebral myositis with mild degenerative 
joint disease and a bulging disc and awarded an increased 
evaluation of 40 percent for this disorder, effective from 
September 1997.

In July 2003, the Board remanded the case to the RO for 
additional development.  It has been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

The veteran's service-connected lumbosacral paravertebral 
myositis with mild degenerative joint disease and a bulging 
disc approximates recurring attacks of severe intervertebral 
disc syndrome (IDS) with only intermittent relief; it is not 
manifested by pronounced intervertebral disc syndrome (IDS) 
with persistent symptoms compatible with sciatic neuropathy, 
or IDS with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, or unfavorable ankylosis of the thoracolumbar 
or the entire spine. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral paravertebral myositis with mild degenerative 
joint disease and a bulging disc, have not been met.  
38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002, 2003); 
38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With regard to the RO's compliance with the July 2003 Board 
remand instructions, the Board notes that pursuant to the 
Board remand, the RO was instructed to, and did in an March 
2004, ask the appellant to provide a list of the names and 
addresses of all non-VA health care providers that treated 
him for his low back disability since February 2003.  The RO 
obtained all VA medical records from the San Juan VA Medical 
Center since December 2002 and all medical records from the 
Miami Medical Center since August 1997.  The veteran was 
given a VA neurological examination in December 2005.  

In letters dated in December 2001 and March 2004, the RO met 
the notification requirements of the VCAA.  In December 2005, 
the RO also readjudicated the issue on appeal and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's July 2003 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, and lay 
statements have been associated with the record.  The VA 
satisfied its duty to notify by means of VCAA letters dated 
December 2001 and March 2004, and a June 2001 statement of 
the case (SOC) and a February 2002 and December 2005 SSOC.  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  In the March 2004 VCAA letter 
the veteran was told that he must show that his condition had 
gotten worse.  In a January 2006 letter, the veteran 
responded that he had no further evidence to provide.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish earlier 
effective dates for the increased rating claim.  However, 
there is no prejudice regarding the increased rating for the 
back disability as this claim is being denied.  Given the 
foregoing, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Originally, in an April 1998 rating decision, the RO granted 
service connection for lumbosacral paravertebral myositis 
with mild degenerative joint disease and a bulging disc and 
assigned the veteran a 40 percent disability rating, 
effective September 1997.  

During the current appeal, and specifically by a June 2001 
rating action, the RO proposed to reduce the evaluation of 
the veteran's service-connected low back disability from 40 
percent (which had been effective since September 1997) to 20 
percent disabling.  After considering additional evidence 
received, the RO, by an October 2001 rating action, 
effectuated this reduction, from January 1, 2002.  Following 
consideration of subsequently received VA outpatient 
treatment records as well as a report of a VA spine 
examination, the RO, by a February 2002 rating action, 
redefined the veteran's service-connected low back disability 
as lumbosacral paravertebral myositis with mild degenerative 
joint disease and a bulging disc and awarded an increased 
evaluation of 40 percent for this disorder, effective from 
September 1997.

The veteran's contention is that his service-connected 
disability rating of 40 percent for lumbosacral paravertebral 
myositis with mild degenerative joint disease and a bulging 
disc should be increased to reflect more accurately the 
severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45.  Therefore, to the extent possible, the degree of 
additional disability caused by functional losses, such as 
pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The veteran's low back disability has been rated under 
Diagnostic Code 5293 (recently changed to Diagnostic Code 
5243), for intervertebral disc syndrome.  During the course 
of this appeal, the diagnostic criteria for the evaluation of 
spinal disabilities were modified.  Effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the general 
criteria for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The December 2005 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his low back disability.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory revisions, Diagnostic Code 5293 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2005).  

Under the revised criteria for the evaluation of low back 
disabilities, such disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

During a May 2001 VA examination, the veteran complained of 
low back pain that was chronic and intermittent since he fell 
on his back during service.  A physical examination revealed 
the veteran had slight loss of normal lordotic curvature in 
the lumbar area.  There was no paraspinal tenderness or 
muscle spasm.  The veteran had full range of motion in 
flexion, extension, and lateral bending.  Straight leg 
raising tests to 80 degrees were negative bilaterally and the 
femoral nerve stretch test was negative bilaterally.  The 
veteran had flexion to 80 degrees, extension to 20 degrees, 
and right and left bending to 30 degrees.  

During an October 2001 VA examination, the veteran underwent 
a lumbosacral spine computed tomography (CT) scan that showed 
no acute fracture line or discoloration.  There were mild 
degenerative changes with small anterior osteophyte 
formation.  The intervertebral disc spaces were well 
preserved and there was straightening on the normal lumbar 
lordosis.  There was mild convex deformity of the mid lumbar 
spine.  There was mild obliquity seen in the axial slices 
which were probably related to the mild convex deformity.  
There were very subtle diffuse bulging disc at L2-L3 
vertebral body level without significant narrowing of the 
neural foramina root exit or spinal canal.  There was 
narrowing of the spinal canal at the L3 vertebral body level.  
At the L3-L4 and L4-L5 intervertebral disc spaces there was a 
mild diffuse bulging disc.  At L3-L4 there was minimal 
narrowing of the neural foramina root exit of the left side.  
There was moderate narrowing of the neural foramina root exit 
on the left side and mild on the right.  The impression 
revealed mild degenerative lumbar spondylosis, muscle spasm, 
and spinal canal stenosis at L2-L3 vertebral body levels.  
There was minimal diffuse at L2-L3 intervertebral disc 
spaces, which caused significant neurological compromise.  
There was mild diffuse bulging at L3-L4 intervertebral disc 
space, which caused mild narrowing of the neural foramina 
root exit on the left side.  There was a mild diffuse bulging 
disc at L4-L5 intervertebral disc space, which caused 
moderate narrowing of the neural foramina root exit on the 
left side, and dextroscoliosis.  

During a January 2002 VA examination, the veteran complained 
of pain, weakness, fatigability, and lack of endurance.  The 
veteran reported moderate low back pain associated with 
constant radiation to the left leg posterior aspect up to the 
calf area.  The veteran had cramps in his left leg and 
reported that he had to sit down when due to what he referred 
to as paralysis of the leg.  Upon examination, the veteran's 
flexion of the lumbar spine was to 30 degrees, extension was 
to 30 degrees, right and left lateral flexion was to 30 
degrees, and right and left lateral rotation was to 30 
degrees.  There was no paravertebral muscle spasm or 
tenderness to palpation on the lumbosacral area.  There were 
no postural abnormalities of the back or fixed deformities.  
The veteran had a normal gait and negative straight leg raise 
bilaterally.  He had a positive Goldthwait's sign 
bilaterally.  The veteran was diagnosed with lumbosacral 
paravertebral myositis and mild degenerative joint disease, 
straightening of the lumbar lordosis due to muscle spasm, 
spinal canal stenosis at L2, L3 vertebral body levels, 
minimal diffused bulging disc at L2, L3, invertebral body 
spaces which caused significant neurological compromise, mild 
diffused bulging disc at L3-L4 intervertebral disc space that 
caused mild narrowing of the neural foramina, route exit on 
the left side, mild diffused bulging at L4-L5 intervertebral 
disc space which caused moderate narrowing of the neural 
foramina, route exit on the left side, and mild on the right, 
and a lumbar dextroscoliosis by CT scan of the lumbar spine.

During a February 2003 VA neurologic and spine examination, 
the veteran complained of severe low back pain, with 
radiation to the left anterior hip associated with frequent 
numbness of the legs and the left great toe.  The veteran 
described the pain as occasional and that it lasted for 
hours.  The veteran reported having no visits within the last 
year to the emergency room.  The veteran claimed his back 
pain radiated to the left leg posteriorly for the past three 
months on a daily basis.  He could not sit or stand for a 
prolonged period of time.  The veteran complained that his 
back pain was also aggravated by bending.  The veteran 
reported that he had one acute episode of severe low back 
pain in October 2002; however, he did not see a doctor.  Upon 
examination, the veteran had a normal gait, no ataxia and did 
not use an assistive device.  A sensory examination showed 
decreased pinprick at the L5 dermatome level in the left leg, 
lateral aspect.  Straight leg raising showed no pain along 
the extremities after 90 degrees elevation.  There was 
Goldthwait's sign on the left leg.  Forward flexion of the 
thoracolumbar spine was to 40 degrees, backward extension to 
30 degrees, right and left lateral flexion was to 35 degrees, 
and right and left lateral rotation was to 35 degrees.  There 
was mild objective evidence of painful motion on all 
movements of the lumbar spine.  There was mild tenderness to 
palpation of the lumbosacral area.  There were no postural 
abnormalities of the back.  The veteran was diagnosed with 
lumbosacral paravertebral myositis with mild degenerative 
joint disease and bulging disc.

During a March 2003 VA medical visit, the veteran complained 
of low back pain.  He complained that the pain had worsened 
and that he had numbness in his foot.  The veteran was 
diagnosed with spinal canal stenosis.  A lumbosacral spine CT 
scan was performed on the veteran and the preliminary 
scanogram in frontal and lateral projections showed anterior 
and lateral osteophyte formations throughout the visualized 
dorsal and lumbar segments due to degenerative spondylotic 
changes.  There was straightening of the lumbar lordotic 
curve due to muscle spasm.  The vertebral bodies were tilted 
towards the right side on basis of mild dextroscoliosis.  The 
pedicles were shortened and widened with diminish 
anteroposterior diameter of the spinal canal which 
established spinal canal stenosis.  There was minimal 
circumferential disc bulge noted at L3-L4 and L4-L5.  At L4-
L5 there were hypertrophic degenerative changes of facet 
joints bilaterally.  The veteran had degenerative spondylotic 
changes of the thoracolumbar spine, muscle spasm, congenital 
spinal canal stenosis, minimal disc bulging at L3-L4 and L4-
L5, hypertrophic degenerative changes of the facet joints at 
L3-L4, L4-L5, and L5-S1, and bilateral degenerative 
sacroiliitis.

During a June 2003 VA medical examination, the veteran 
reported having back pain of 6 out of 10 on the pain scale.  

During a December 2005 VA examination, the veteran reported 
back pain that was 10 out of 10 on the pain numerical scale.  
The veteran described the pain as radiating to his left leg, 
having a current-like sensation.  The veteran complained of 
neck pain with a crackling sensation upon motion.  Upon 
physical examination, the veteran had a slow, cautious gait 
and was using a one-point cane.  There was left lumbar 
radiculopathy, with L5 dermatomal decreased pinprick, absent 
left Achillean reflex and positive straight leg raising in 
the left.  Manual muscle testing showed normal foot 
dorsiflexion, plantar flexion, and leg extensors and flexors.  
The veteran had chronic low back pain due to service-
connected lumbar myositis, spondyloarthrosis, and discogenic 
disease with clinical symptoms and neurological signs 
compatible with a previously described left lower extremity 
radiculopathy.  The veteran had severe decreased motion and 
spasm in the left lower back area.  He had IDS in the L3-L4 
and L4-L5 bulging discs.  There was no ankylosis of the spine 
or abnormal spinal curvatures.  Range of motion of the 
thoracolumbar spine showed flexion to 30 degrees, extension 
to 10 degrees, right and left lateral flexion to 30 degrees, 
and right and left lateral rotation to 30 degrees.  The 
veteran was diagnosed with lumbosacral paravertebral myositis 
with mild degenerative joint disease and a bulging disc.  The 
veteran also had bilateral lumbar radiculopathy secondary to 
lumbosacral paravertebral myositis.

Based on the above evidence, with consideration of DeLuca and 
the veteran's symptomatology in total, the Board finds that 
the veteran's back disability is manifested by no more than 
recurring attacks of severe intervertebral disc syndrome 
(IDS) with only intermittent relief.  

The veteran has not been shown to have had IDS manifested by 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician for a period of at 
least six weeks during the past 12 months.  At the December 
2005 VA examination, the veteran reported having to go to the 
Emergency Room in March 2003 due to exacerbation from his 
back pain.  There is no evidence in the file of the veteran 
being hospitalized for his low back disability.  The veteran 
has not shown pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, or other neurological 
findings appropriate to the site of the diseased disc.  There 
is no evidence of prescribed bed rest by a physician or any 
incapacitating episode having a total duration of at least 
six weeks during the past 12 months.  Thus, a 60 percent 
rating under the former or revised Diagnostic Codes 5293/5243 
for IDS is not warranted.  38 C.F.R. § 4.71a (2002, 2005).

Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable or favorable ankylosis of either the 
thoracolumbar spine or the entire spine to warrant a rating 
in excess of 40 percent, under the former or revised 
Diagnostic Codes 5286, 5289, 5237, and 5242.  38 C.F.R. 
§ 4.71a (2002, 2005).

Given the evidence described above, the Board finds that 
there is no basis for awarding a disability evaluation in 
excess of 40 percent.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or incapacitating 
episodes, due solely to the veteran's service-connected low 
back disability, as to render impractical the application of 
the regular schedular standards.  The regular schedular 
standards and the ratings previously and currently assigned, 
adequately compensate the veteran for any adverse impact 
caused by his service-connected disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.




ORDER

A disability rating in excess of 40 percent for lumbosacral 
paravertebral myositis with mild degenerative joint disease 
and a bulging disc, is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


